The opinion of the Court was delivered by
Mr. Justice Gantt.
The Court before whom the appeal was tried, may certainly award execution against the person or persons cast in the appeal in the first instance. But it does not follow that the appellee may not have recourse to the remedy on the appeal bond, if he elects to do so. it is possible appellant may have been in insolvent circumstances, in which case it would have been nugatory *313to have issued an execution; and the law never forces a person to a vain or foolish thing. But . without such cause, it was perfectly Competent for the appellee to adopt the remedy by action on the appeal bond, and I am of opinion that th§ decree was correctly given.
GrimJcé, Colcock, JYott, Cheves, and Johnson, J. concurred.